Review by certiorari of determination and order of Industrial Commissioner fixing the prevailing rate of wages for bricklayers in the town of Poughkeepsie in so far as it related to the period from May 1,1932, to June 8, 1932. (For previous history see 237 App. Div. 152; 261 N. Y. 634, 713, and 239 App. Div. 618.) By petition filed June 9, 1932, petitioner asked for modification of determination and order of May 18, 1932, as to whether petitioner had been paying prevailing rate of wages to bricklayers since April 18, 1932. By amended and supplemental petition filed March 31, 1933, it asked for a similar determination as of June 9, 1932, and thereafter to the date of filing this petition. After the decision of this court (reported at 239 App. Div. 618) and on the rehearing directed by it, petitioner filed on March 19, 1934, a second amended and supplemental petition for a similar determination covering the period from May 1,1932, to March 31, 1933. By determination and order dated April 4, 1934, the Industrial Commissioner fixed the rate between June 9, 1932, and March 31, 1933, and modified his previous order accordingly. On this hearing he refused to receive petitioner’s evidence as to the period from May 1, 1932, to June 8, 1932, on tha ground that the decision of this court (reported at 239 App. Div. 618) did not direct a rehearing as to this period. Determination and order of Industrial Commissioner dated April 4, 1934, annulled in respect to the period between May 1, 1932, and June 8, 1932, and proceeding remitted to the Industrial Commissioner to determine whether the determination and orders of May IS, 1932, and June 1, 1933, should be modified in respect to the period between May 1, 1932, and June 8, 1932, with fifty dollars costs and disbursements. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.